Citation Nr: 1628376	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-33 979	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for pulmonary fibrosis, to include as due to exposure to herbicides.

3.  Entitlement to service connection for systemic lupus erythematosus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to April 1970 in the United States Navy.  The Veteran served in Vietnam and was awarded the Combat Action Ribbon.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and Newnan, Georgia, respectively.  The Detroit RO has current jurisdiction.

In December 2015, the Veteran submitted a Notice of Disagreement (NOD) in response to an October 2015 rating decision.  However, as discussed below, in March 2016 he withdrew all claims in appellate status, as well as all pending NODs.  As such, remand for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet.  App. 238 (1999) is not warranted, and the claim has not been included with the issues listed on the title page.



FINDING OF FACT

In March 2016, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that all claims be withdrawn from appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his authorized representative have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal as to the claim of entitlement to service connection for a back disorder is dismissed.

The appeal as to the claim of entitlement to service connection for pulmonary fibrosis is dismissed.

The appeal as to the claim of entitlement to service connection for systemic lupus erythematosus is dismissed.

The appeal as to the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal as to the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal as to the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is dismissed.

The appeal as to the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.




		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


